Citation Nr: 1227577	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-08 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to February 2006. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO, inter alia, denied a TDIU.  In May 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009.

In April 2010, the Board, inter alia, remanded the claim for a TDIU to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a September 2011 supplemental SOC (SSOC)) and returned the matter on appeal to the Board.

In January 2012, after determining that additional development of the evidence remained necessary, the Board again remanded the claim for a TDIU to the RO, via the AMC.  After completing the requested development, the AMC continued to deny the claim (as reflected in a March 2012 SSOC) and returned the matter on appeal to the Board for furtherappellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran has been granted service connection for posttraumatic stress disorder (PTSD) (rated as 70 percent disabling), obstructive sleep apnea (rated as 50 percent disabling), migraine headaches (rated as 30 percent disabling), right knee strain (rated as 10 percent disabling), left knee strain (rated as 10 percent disabling) right shoulder strain (rated as 10 percent disabling), left shoulder tendonitis (rated as 10 percent disabling), lumbar strain (rated as 10 percent disabling), cervical strain (rated as 10 percent disabling), carpal tunnel syndrome (rated as 10 percent disabling), hypertension (noncompensably rated), gastroesophageal reflux disease (GERD) (noncompensably rated), and erectile dysfunction (noncompensably rated); the combined rating is 100 percent.

3.  While the Veteran's service-connected disabilities meet the percentage requirements for award of a schedular TDIU, the weight of the medical opinion and other evidence indicates that the Veteran's service-connected disabilities do not prevent him from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability, as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, an October 2007 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for a TDIU, as well as what information and evidence must be submitted by the Veteran, and what information would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The April 2008 rating decision reflects the initial adjudication of the claim after issuance of the October 2007 letter.  Hence, the October 2007 letter  -which meets Pelegrini's and Dingness/Hartman's content of notice requirements-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's VA and private treatment records, and the reports of November 2007 VA mental disorders, spine, and joints examinations; March 2011 VA general medical examination; and March 2012 VA mental disorders examination.  Also of record and considered in connection with the appeal are the various statements submitted by the Veteran with his claim, NOD and substantive appeal.  The RO inquired as to whether the Veteran was in receipt of benefits from the Social Security Administration, and the October 2007 response showed that no such benefits were in place.  The Board finds that no additional RO action to further develop the record in connection with the claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.   Through notice of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

The Board notes that the Veteran has been awarded service connection for PTSD (rated as 70 percent disabling), obstructive sleep apnea (rated as 50 percent disabling), migraine headaches (rated as 30 percent disabling), right knee strain (rated as 10 percent disabling), left knee strain (rated as 10 percent disabling) right shoulder strain (rated as 10 percent disabling), left shoulder tendonitis (rated as 10 percent disabling), lumbar strain (rated as 10 percent disabling), cervical strain (rated as 10 percent disabling), carpal tunnel syndrome (rated as 10 percent disabling), hypertension (noncompensably rated), GERD (noncompensably rated), and erectile dysfunction (noncompensably rated); the combined rating is 100 percent.   Hence, the Veteran meets the percentage requirements for award of a schedular TDIU, pursuant to section 4.16(a).

The Board notes that, although the Veteran currently has a 100 percent combined rating, if he is awarded a TDIU on the basis of a single disability, it could trigger the receipt of special monthly compensation; hence, the matter of the Veteran's entitlement to a TDIU remains on appeal.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Here, while the Veteran does have limitations due to his service-connected disabilities, there is no competent indication that he, in fact, is rendered or at any time pertinent to this appeal has been rendered unemployable due to his service-connected disabilities.

The Veteran filed the current claim for aTDIU in October 2007.  The various examination reports in the claims file all confirm that the Veteran has not worked since his 2006 discharge from active service.  Shortly after filing this claim, he underwent three VA examinations.  The November 2007 VA joints examiner did note that the Veteran's orthopedic limitations in his shoulders and knees do render him unable to do heavy, strenuous work, but would not preclude him from doing partial sedentary work where he is sitting part of the time and getting up and moving around part of the time.  The November 2007 VA spine examiner discussed the Veteran's service-connected cervical and lumbar spine disabilities, and noted that the Veteran is not tempted to obtain work, but that the back and neck problems would not preclude him from work.  The examiner went on to confirm the diagnoses as chronic lumbar strain and cervical strain, both without any abnormal physical findings.  Also in November 2007, the Veteran underwent VA mental examination.  The examiner reported that the Veteran's panic attacks were more frequent at that time than previously, and now occur once every two months.  The Veteran was also reported to be without agoraphobia.  The examiner noted that if he were not totally unemployable because of his psychiatric symptoms, he would at least have some reduction in reliability and productivity.

Also in November 2007, the Veteran submitted a private examination report, which reflects a confirmed diagnosis of PTSD.  At the time of this examination, which was just two weeks after the VA examination, the Veteran reported having panic attacks four times per week, which is a largely different frequency than that reported at the VA examination.  This examiner opined that, due to service-connected PTSD, the Veteran was mildly compromised in his ability to sustain social relationships and moderately compromised in his ability to sustain work relationships.

Thus, in November 2007, the evidence did not clearly establish that the Veteran was unable to obtain substantially gainful employment due to any of his service-connected disabilities, either alone or in the aggregate.  However, because the medical evidence did not clearly indicate whether any of the Veteran's service-connected disabilities rendered him unemployable, the Board remanded the matter in April 2010 for an additional, more thorough examination and opinion.

In March 2011, the Veteran underwent additional VA general medical examination.  The examiner summarized the current state and history of the Veteran's service-connected physical disabilities.  The examiner noted the specific limitations to employability associated with several disabilities in particular.  Memory loss and weakness or fatigue were noted to potentially cause increased absenteeism due to sleep apnea.  Decreased concentration, difficulty following instructions, lack of stamina and pain associated with migraine headache may cause increased tardiness.  Decreased mobility, problems with lifting and carrying, pain, and lack of stamina associated with lumbosacral strain were noted as causing increased absenteeism and requiring the assignment of different duties.  Problems with lifting and carrying, and decreased upper extremity strength, problems with mobility, lack of stamina, and weakness were noted limitations to physical work due to shoulder and knee disability.  Overall, the examiner noted that the Veteran is not able to work physical employment due to his physical limitations, but that he most likely can do sedentary employment.  Because this examiner did not comment on limitations due to the Veteran's PTSD, which, considering the high rating, is the most significant disability, the Board again remanded the matter in January 2012.  

Also in March 2012, the Veteran underwent a VA mental disorders examination.  The Veteran's PTSD history was summarized and the examiner noted symptoms such as loss of interest and concentration difficulties, as well as persistent sleep problems, which make it difficult for the Veteran to perform work tasks that require sustained attention.  The examiner also suggested that the PTSD causes a severe impairment of social functioning.  The examiner concluded that the Veteran may be able to tolerate a work environment that involves limited contact with others, such as working alone or in a setting with little contact with the public, coworkers and supervisors.  He was also noted as needing a job without multitasking and that is in a quiet environment.  And, the examiner suggested that the Veteran could tolerate working short periods of time doing tasks that require limited ability to maintain concentration.  He also suggested that the work should allow for break times, in order to accommodate the Veteran's panic attacks.

In sum, while the record demonstrates that the Veteran has many problems limiting ability to work, it does not demonstrate that the Veteran is physically and/or mentally incapable of working.  Again, the high rating assigned for his PTSD, in itself, is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.  In this case, the evidence does not support a finding that the Veteran's service-connected disabilitiesd render him unemployable. On the contrary, the opinions of several VA examiner indicate that the Veteran can be employed, albeit on a somewhat limited basis.  There is no evidence suggesting that he is unable to obtain and maintain substantially gainful employment.  Accordingly, the Board concludes that the weight of the medical opinions and other objective evidence indicates that the Veteran's service-connected disabilities do not render him unemployable.

Furthermore, to whatever extent the Veteran attempts to establish the entitlement to a TDIU on the basis of his own lay assertions, alone, the Board emphasizes that he is not shown to possess expertise in medical or vocational matters.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for a TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


